Citation Nr: 1546671	
Decision Date: 11/04/15    Archive Date: 11/10/15

DOCKET NO.  14-05 503	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in New Orleans, Louisiana


THE ISSUE

Entitlement to service connection for bilateral hearing loss disability.


ATTORNEY FOR THE BOARD

J. Tunis, Associate Counsel


INTRODUCTION

The Veteran had active duty service from August 2003 to November 2010.

These matters come before the Board of Veterans' Appeals (Board) on appeal from a June 2011 rating decision by the Department of Veterans Affairs (VA) Regional Office (RO) in New Orleans, Louisiana. In that decision, the RO denied service connection for bilateral hearing loss. 

On the January 2014 VA Form 9 the Veteran indicated that he was waiving a hearing in connection with his appeal and that he wished for his case to be sent to the Board for a decision. Subsequently, a May 2013 rating decision awarded service connection and a noncompensable rating for migraines. In the May 2015 VA Form 9, he requested a videoconference on this issue. The Board thus acknowledges that the issue of entitlement to a compensable initial rating for migraines has been perfected, but not yet certified to the Board.  The Board's review of the electronic claims file and the Veterans Appeals Control and Locator System (VACOLS) reveals that the AOJ is still taking action on this issue.  As such, the Board will not accept jurisdiction over it at this time, but it will be the subject of a subsequent Board decision, if otherwise in order.

The record before the Board consists of the Veteran's electronic record known as Virtual VA/VBMS. 


FINDING OF FACT

The Veteran does not have bilateral hearing loss disability for VA compensation purposes.


CONCLUSION OF LAW

The claimed bilateral hearing loss disability was not incurred in service, and may not be presumed to have been so incurred. 38 U.S.C.A. §§ 1101, 1112, 1113, 1110, 1131, 1137, 5107 (West 2014); 38 C.F.R. §§ 3.303, 3.385, 3.307, 3.309 (2015).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

I. The Duties to Notify and Assist

VA has a duty to notify and assist claimants in substantiating a claim for VA benefits. 38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5107, 5126 (West 2014); 38 C.F.R. §§ 3.102, 3.156(a), 3.159 and 3.326(a) (2015).  

The United States Court of Appeals for Veterans Claims (Court) has held that the plain language of 38 U.S.C.A. § 5103(a) (West 2002) requires that notice to a claimant pursuant to the VCAA be provided "at the time" that or "immediately after" VA receives a complete or substantially complete application for VA-administered benefits. Pelegrini v. Principi, 18 Vet. App. 112, 119 (2004). The timing requirement enunciated in Pelegrini applies equally to the initial-disability-rating and effective-date elements of a service-connection claim. Dingess v. Nicholson, 19 Vet. App. 473 (2006). 

Letters dated January 2011 and February 2011, issued prior to the decision on appeal, discussed the evidence necessary to support a claim for service connection and the Veteran was informed of the allocation of responsibilities between himself and VA. The Veteran was also advised of the manner in which VA determines disability ratings and effective dates. 

The Board finds that the content of the notice fully complied with the requirements of 38 U.S.C.A. § 5103(a) and 38 C.F.R. § 3.159(b) regarding VA's duty to notify. The appellant has been provided with every opportunity to submit evidence and argument in support of his claim and to respond to VA notices. Further, the Board finds that the purpose behind the notice requirement has been satisfied because the appellant has been afforded a meaningful opportunity to participate effectively in the processing of his claim. 

With respect to VA's duty to assist, service and VA treatment records have been associated with the record. A VA audiological examination was conducted in February 2011. Despite the Veteran's contentions to the contrary, the Board finds that the examination is adequate in that it was conducted by a skilled clinician who reviewed the record, interviewed the Veteran, and performed an appropriate examination. The Veteran has not identified any additional available evidence or information which could be obtained to substantiate the claim. The Board is also unaware of any such outstanding evidence or information. Therefore, the Board is also satisfied that VA has complied with the duty to assist requirements of the VCAA and the implementing regulations. 

For the foregoing reasons, it is not prejudicial to the appellant for the Board to proceed to a final decision in this appeal as to the issue of service connection for bilateral hearing loss disability.

II. Service Connection

Generally, to establish service connection a Veteran must show: "(1) the existence of a present disability; (2) in-service incurrence or aggravation of a disease or injury; and (3) a causal relationship between the present disability and the disease or injury incurred or aggravated during service." Davidson v. Shinseki, 581 F.3d 1313, 1315-16 (Fed. Cir. 2009); Shedden v. Principi, 381 F.3d 1163, 1167 (Fed. Cir. 2004). Service connection may also be granted for any injury or disease diagnosed after discharge, when all the evidence, including that pertinent to service, establishes that the disease or injury was incurred in service. 38 C.F.R. § 3.303(d).

With respect to claims for service connection for hearing loss, impaired hearing will be considered a disability when: (1) the auditory threshold for any of the frequencies of 500, 1000, 2000, 3000 and 4000 Hertz is 40 decibels or greater; (2) the auditory thresholds for at least three of these frequencies are 26 decibels or greater; or (3) speech recognition scores using the Maryland CNC Test are less than 94 percent. 38 C.F.R. § 3.385. The threshold for normal hearing is from 0 to 20 decibels, with higher threshold levels indicating some degree of hearing loss. Hensley v. Brown, 5 Vet. App. 155, 157 (1993). In the absence of proof of a present disability, there can be no valid claim. Brammer v. Derwinski, 3 Vet. App. 223, 225 (1992).

Service connection may also be established for a current disability on the basis of a presumption that certain chronic diseases, to include organic diseases of the nervous system, manifesting themselves to a certain degree within a certain time after service must have had their onset in service. 38 U.S.C.A. §§ 1112, 1113, 1137; 38 C.F.R. §§ 3.303, 3.304, 3.307, 3.309(a). For organic diseases of the nervous system, the disease must have manifested to a degree of 10 percent or more within one year of service. 38 C.F.R. § 3.307(a)(3).

Finally, if there is no manifestation within one year of service, service connection for a recognized chronic disease can still be established through continuity of symptomatology. 38 C.F.R. §§ 3.303(b), 3,309; Walker v. Shinseki, 708 F.3d 1331 (2013). Continuity of symptomatology requires that the chronic disease have manifested in service. 38 C.F.R. § 3.303(b). In-service manifestation means a combination of manifestations sufficient to identify the disease entity, and sufficient observation to establish chronicity at the time, as distinguished from merely isolated findings. Id. 

VA is required to give due consideration to all pertinent medical and lay evidence in evaluating a claim for disability benefits. 38 U.S.C.A. § 1154(a). Lay evidence can be competent and sufficient to establish a diagnosis of a condition when (1) a layperson is competent to identify the medical condition, (2) the layperson is reporting a contemporaneous medical diagnosis, or (3) lay testimony describing symptoms at the time supports a later diagnosis by a medical professional. Jandreau v. Nicholson, 492 F.3d 1372, 1377 (Fed. Cir. 2007). 

Lay evidence cannot be determined to be not credible merely because it is unaccompanied by contemporaneous medical evidence. Buchanan v. Nicholson, 451 F.3d 1331, 1336-37 (Fed. Cir. 2006). However, the lack of contemporaneous medical evidence can be considered and weighed against a Veteran's lay statements. Id. Further, a negative inference may be drawn from the absence of complaints for an extended period. See Maxson v. West, 12 Vet. App. 453, 459 (1999), aff'd sub nom. Maxson v. Gober, 230 F.3d 1330, 1333 (Fed. Cir. 2000).

The Veteran contends he is entitled to service connection for bilateral hearing loss disability. For the reasons stated below, namely because there is not a current hearing loss disability as defined by pertinent VA regulation, the Board finds that service connection for bilateral hearing loss disability is not warranted on a direct or presumptive basis.

The Veteran asserts that he lost a significant percentage of his hearing working on the flightline in the Air Force. Consistent with Veteran's lay statements, the Veteran's DD-214 indicates that he specialized in airfield systems and as an airfield systems craftsman. In a lay statement dated January 2011, the Veteran contends that at his annual exam he was told that his hearing had degraded. Veteran further states that the audiologist at his exam compared his test results with the previous hearing test results from before his time in the Air Force and determined a substantial loss of hearing at certain frequencies.

The Veteran also asserts in his January 2014 VA Form 9 that his annual hearing test while in Japan indicated hearing impairment. The Veteran contends that he failed his hearing test in Japan and that he failed the exam even on different machines, but that the tests were altered so that they would reflect a passing audiogram. Furthermore, his July 2011 Notice of Disagreement similarly stated that he failed many hearing tests while in the military. 

The Veteran's wife submitted a lay statement in March 2011, in which she stated that she has noticed a decrease in Veteran's hearing since he entered the service in 2003. She has observed the Veteran watching TV and listening to the radio with the volume turned up very loud, and she has observed the Veteran being unable to hear her when she talks to him. She has to raise her voice and repeat herself many times.

While lay statements are sufficient to describe what witnesses observe, such as hearing loss to the extent that one notices sentences need to be repeated, lay statements are not competent to diagnose hearing loss disability or the extent of impairment as set forth in VA regulations. See e.g., Kahana v. Shinseki, 24 Vet. App. 428, 438 (2011); Jandreau v. Nicholson, 492 F.3d 1372 (Fed. Cir. 2007) (explaining in footnote 4 that a veteran is competent to provide a diagnosis of a simple condition such as a broken leg, but not competent to provide evidence as to more complex medical questions); Charles v. Principi, 16 Vet. App. 370, 374 (2002); Layno v. Brown, 6 Vet. App. 465, 469-470 (1994). Despite the Veteran's contentions that the in-service examinations were altered in favor of him passing, the record provides several audiogram examinations over many years that show no hearing loss disability and that produced results consistent with one another and consistent with his most recent VA audiology examination.

The Veteran's service treatment records are replete with evidence that the Veteran had proper ear protection from noise on the flightline, and that he was educated on the importance of wearing the proper ear protection. 

Enlistment medical history reports do not indicate hearing loss or abnormal ears, and service treatment reports from May 2006, October 2006, April 2009, and December 2009 likewise show no hearing loss and normal ears. Furthermore, several audiograms were conducted while in service. As detailed below, all in-service audiograms are consistent in that they do not indicate bilateral hearing loss disability as outlined in 38 C.F.R. § 3.385. 

Veteran received an audiogram at enlistment in May 2003, which produced the following results:




HERTZ



500
1000
2000
3000
4000
LEFT
5
5
5
10
5
RIGHT
10
0
0
0
10

Veteran received several audiology examinations in-service as part of the hearing conservation program. Veteran received an audiology examination as part of the program's collection of hearing conservation data in August 2005 with the following results:




HERTZ



500
1000
2000
3000
4000
LEFT
5
10
5
5
0
RIGHT
10
10
0
5
15

Veteran received an audiology examination as part of the collection of hearing conservation data in September 2006 with the following results:




HERTZ



500
1000
2000
3000
4000
LEFT
5
10
10
10
5
RIGHT
10
10
0
10
20

Veteran received three audiology examinations as part of the collection of hearing conservation data in July 2007 with the following results:




HERTZ



500
1000
2000
3000
4000
LEFT
10
15
15
15
10
RIGHT
10
10
10
10
20




HERTZ



500
1000
2000
3000
4000
LEFT
10
15
15
15
10
RIGHT
10
10
5
10
20




HERTZ



500
1000
2000
3000
4000
LEFT
15
10
15
15
10
RIGHT
10
15
5
5
15

Veteran received an audiology examination as part of the collection of hearing conservation data in July 2008 with the following results:




HERTZ



500
1000
2000
3000
4000
LEFT
15
15
10
15
15
RIGHT
10
15
5
10
25

Veteran received an audiology examination as part of the collection of hearing conservation data in June 2009 with the following results:




HERTZ



500
1000
2000
3000
4000
LEFT
20
	10
10
10
15
RIGHT
5
5
0
5
20

Veteran received an audiology examination as part of the collection of hearing conservation data in June 2010 with the following results:




HERTZ



500
1000
2000
3000
4000
LEFT
5
10
10
15
15
RIGHT
5
0
0
5
25

Veteran was afforded an audiology examination in August 2010, which produced the following results:




HERTZ



500
1000
2000
3000
4000
LEFT
10
15
20
25
30
RIGHT
15
15
20
30
25

In accordance with 38 C.F.R. § 3.385, the in-service treatment audiology records do not indicate in-service hearing loss disability. Analyzing the audiogram results throughout the Veteran's service, the Board finds that no auditory thresholds for any frequency is 40 decibels or greater and the auditory thresholds for at least three of the frequencies in any given exam are not 26 decibels or greater. The Board notes that CNC speech recognition scores are not available for the above mentioned exams.

Therefore, although a letter of notification of permanent threshold shift indicates that the Veteran's hearing test in July 2007 shows a permanent hearing loss compared to his previous audiogram (reference audiogram dated August 2005), this letter merely acknowledges a loss or decrease in hearing and does not show bilateral hearing loss disability as defined in VA regulations. Thus, while the numerical results of the audiograms indicate in-service hearing issues, they do not indicate in-service bilateral hearing loss disability under 38 C.F.R. § 3.385. 

The Board acknowledges that the absence of in-service evidence of a hearing disability during service is not always fatal to a service connection claim. See Ledford v. Derwinski, 3 Vet. App. 87, 89 (1992). However, the critical matter here is that the Veteran does not have current hearing loss disability in accordance with VA standards. Consistent with the in-service treatment records outlined above, VA audiology examination dated February 2011 produced results that indicated no current bilateral hearing loss disability under 38 C.F.R. § 3.385. VA audiology exam dated February 2011 produced the following data: 




HERTZ



500
1000
2000
3000
4000
LEFT
10
10
10
20
15
RIGHT
10
10
10
10
30

Maryland CNC word list speech recognition score in the left ear measured 100 percent and in the right ear measured 96 percent.

Once again, in accordance with 38 C.F.R. § 3.385, the Veteran does not have hearing loss disability in both ears because no auditory thresholds for any frequency is 40 decibels or greater and the auditory thresholds for at least three of the frequencies are not 26 decibels or greater. Additionally, the Maryland CNC speech recognition results in both ears are not less than 94 percent.

Although the Veteran contends that the February 2011 VA audiology examination was inadequate, the Board finds the February 2011 VA audiology examination to be reliable. See Veteran's statements in the July 2011 Notice of Disagreement and January 2014 VA Form 9; see also Barr v. Nicholson, 21 Vet. App. 303, 312 (2007) (VA undertakes to provide a VA examination or to obtain a VA opinion, it must ensure that the examination or opinion is adequate). A medical examination report must contain clear conclusions with supporting data, along with a reasoned medical explanation connecting the two. See Nieves-Rodriguez v. Peake, 22 Vet. App. 295 (2008); Stefl v. Nicholson, 21 Vet. App. 120, 124 (2007). In this case, the examination report is thorough in that it provides details on how the examination was given, indicates that the examiner reviewed the Veteran's claims file (to include the July 2008 and June 2010 showing of hearing at the upper limits of normal at 4000 Hz in the right ear), and supports the conclusion with data. 

Specifically, the examiner conducted audiometric testing and opined that there is evidence of mild hearing loss and evidence of threshold shift in to service; however the examiner concluded that the hearing loss does not meet the criteria for disability under 38 C.F.R. § 3.385. 

The Board also notes that the record does not contain other audiometric evidence of bilateral hearing loss disability. As such, the Veteran does not have a current disability under the law, and as a result, service connection for bilateral hearing loss disability cannot be granted. Brammer, 3 Vet. App. at 223. Furthermore, as there is no current disability, service connection on a presumptive basis or based on continuity of symptomatology is also not warranted. See 38 C.F.R. §§ 3.307, 3.309; Brammer, 3 Vet. App. at 223; Walker, 708 F.3d at 1331.

Therefore, looking at the evidence provided in the entirety of the claim's file, the Board finds that the preponderance of the evidence is against the claim, with all examinations indicating normal bilateral hearing for VA purposes. Since the preponderance of the evidence is against the claim, the benefit of the doubt rule is not applicable. See 38 U.S.C.A. § 5107(b); Ortiz v. Principi, 274 F.3d 1361, 1364 (Fed. Cir. 2001); Gilbert v. Derwinski, 1 Vet. App. 49, 55-57 (1990); 38 C.F.R. § 3.102. For these reasons, the claim is denied.



ORDER

Entitlement to service connection for bilateral hearing loss disability is denied.





____________________________________________
S.S. Toth
Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


